 Case 21-03020-sgj Doc 34 Filed 04/22/21         Entered 04/22/21 17:38:23        Page 1 of 3



John Y. Bonds, III
Texas Bar I.D. No. 02589100
Clay M. Taylor
Texas Bar I.D. No. 24033261
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                               Chapter 11
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Case No. 19-34054
                                  §
    Debtor.                       §

                                     §
UBS SECURITIES LLC AND UBS AG        §
LONDON BRANCH,                       §
                                     §
     Plaintiffs,                     §
                                     §                            Adversary Proceeding
v.                                   §
                                     §                             No. 21-03020
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                     §
     Defendant.                      §
------------------------------------

                   JAMES DONDERO’S WITNESS AND EXHIBIT LIST

         James Dondero (“Dondero”) hereby files this Witness and Exhibit List with respect to

(i) UBS’s Motion for an Order Authorizing Alternative Service of Subpoena [Docket No. 28];

(ii) Nonparty deponent James Dondero’s Motion for Protective Order [Docket No. 23]; and the

(iii) James Dondero’s Motion to Modify Order Granting Leave to File Under Seal [Docket No.

24] which the Court has set for hearing at 1:30 p.m. (Central Time) on Wednesday, April 28, 2021

(the “Hearing”) in the above-styled adversary proceeding (the “Adversary Proceeding”).


JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                 PAGE 1
 Case 21-03020-sgj Doc 34 Filed 04/22/21            Entered 04/22/21 17:38:23         Page 2 of 3




A.      Documents that Dondero may use as exhibits:

     Exhibit                      Description                        Offered      Objection      Admitted
      No.
       1       Letter from Andrew B. Clubok of LATHAM &
               WATKINS LLP to D. Michael Lynn c/o Bonds
               Ellis Eppich Schafer Jones LLP (the “UBS
               Letter”) dated March 30, 2021

       2       Letter from John A. Morris of PACHULSKI
               STANG ZIEHL & JONES LLP to D. Michael
               Lynn c/o Bonds Ellis Eppich Schafer Jones LLP
               (the “Debtor’s Letter”) dated March 31, 2021

       3       Subpoena to Produce Documents, Information, or
               Objects or to Permit Inspection of Premises in a
               Bankruptcy case (or Adversary Proceeding) (the
               “Production Subpoena”) dated April 1, 2021

       4       Subpoena to Testify at a Deposition in a
               Bankruptcy case (or Adversary Proceeding) (the
               “Deposition Subpoena”) dated April 1, 2021

       5       Notice of Deposition of James Dondero, in
               Connection with Plaintiffs’ Motion for a
               Temporary Restraining Order and Preliminary
               Injunction against Highland Capital Management,
               L.P. (the “Notice of Deposition”) dated April 1,
               2021

       6       Any document or pleading filed in the above-
               captioned bankruptcy case or adversary
               proceeding

       7       Any exhibit necessary for impeachment or
               rebuttal purposes

       8       Any and all documents identified or offered by
               any other party


        Dondero reserves the right to supplement this Exhibit List should he determine that any

other document may be helpful to the trier of fact, whether in his case in chief or rebuttal.




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                        PAGE 2
 Case 21-03020-sgj Doc 34 Filed 04/22/21             Entered 04/22/21 17:38:23         Page 3 of 3




B.     Witnesses that Dondero may call to testify:

       1.      James. P. Seery, Jr., or other representative of the Debtor;

       2.      A representative of UBS;

       3.      Any and all other witnesses identified or called by any other party; and

       4.      Any witness necessary for rebuttal.

       Dondero reserves the right to supplement this Witness List should he determine that any

other witness may be helpful to the trier of fact, whether in his case in chief or rebuttal.


Dated: April 22, 2021                  Respectfully submitted,

                                               /s/ Clay M. Taylor
                                               John Y. Bonds, III
                                               Texas Bar I.D. No. 02589100
                                               Clay M. Taylor
                                               Texas Bar I.D. No. 24033261
                                               BONDS ELLIS EPPICH SCHAFER JONES LLP
                                               420 Throckmorton Street, Suite 1000
                                               Fort Worth, Texas 76102
                                               (817) 405-6900 telephone
                                               (817) 405-6902 facsimile
                                               Email: john@bondsellis.com
                                               Email: clay.taylor@bondsellis.com
                                               Email: bryan.assink@bondsellis.com

                                               ATTORNEYS FOR JAMES DONDERO

                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on April, 22, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on all parties requesting or
consenting to such service in this case.

                                               /s/ Clay M. Taylor
                                               Clay Taylor




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                       PAGE 3
